 


114 HR 1405 IH: Reassuring Adequate Investment in Lifesaving Systems Act
U.S. House of Representatives
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1405 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2015 
Mr. Lipinski (for himself, Mr. Quigley, Mr. Rush, Mr. Danny K. Davis of Illinois, Ms. Kelly of Illinois, Ms. Duckworth, and Mr. Gutiérrez) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to ensure railroad safety. 
 
 
1.Short titleThis Act may be cited as the Reassuring Adequate Investment in Lifesaving Systems Act or the RAILS Act. 2.Extension of railroad safety technology grants (a)Section 20158(a) of title 49, United States Code, is amended by adding advanced communication methods for conveying hazard information between all parties in the transportation chain, spectrum acquisition, multifrequency broadband connectivity equipment, implementation and interoperability testing, after track integrity circuit technologies,. 
(b)Section 20158(c) of title 49, United States Code, is amended— (1)by striking $50,000,000 and inserting $200,000,000; and  
(2)by striking 2009 through 2013 and inserting 2015 through 2020.  